  Case 1:19-cv-00529-MN Document 42 Filed 04/23/20 Page 1 of 3 PageID #: 664




                             THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

MIXING & MASS TRANSFER                            )
TECHNOLOGIES, LLC,                                ) Civil Action No.
                    Plaintiff,                    ) 1:19-cv-00529-MN
                                                  )
                v.                                )
                                                  )
SPX CORPORATION, et al.,                          )
                                Defendants.       )
                                                  )

             PLAINTIFF’S NOTICE OF SUBSEQUENT AUTHORITY IN
         OPPOSITION TO DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES

        Pursuant to D. Del. LR 7.1.2(b), plaintiff Mixing & Mass Transfer Technologies, LLC

(“Plaintiff”) respectfully submits for the Court’s consideration in connection with Defendants’

pending motion for attorneys’ fees (D.I. 32) the subsequent authority attached as Exhibit A,

O.F. Mossberg & Sons, Inc. v. Timney Triggers, LLC, No. 2019-1134, --- F.3d ----, 2020 WL

1845302 (Fed. Cir. April 13, 2020), a precedential decision by the United States Court of

Appeals for the Federal Circuit issued on April 13, 2020, after briefing on Defendants’ pending

motion for attorneys’ fees was concluded. The Federal Circuit’s decision in O.F. Mossberg &

Sons is binding legal authority directly on point that refutes the arguments in Defendants’

Opening Brief (D.I. 33 & D.I. 34 at 4, 7-8) and Reply Brief (D.I. 36 at 2-7), and supports the

arguments in Plaintiff’s Answering Brief (D.I. 35 & D.I. 37 at 7-9), Plaintiff’s Motion for Leave

to File Sur-Reply Brief (D.I. 39 at 1), and (if permitted) Plaintiff’s proposed Sur-Reply Brief

(D.I. 39-1 at 1-8).




                                                 1
SL1 1637017v1 066249.00009
 Case 1:19-cv-00529-MN Document 42 Filed 04/23/20 Page 2 of 3 PageID #: 665




                                         Respectfully submitted,


Dated: April 23, 2020                         s/ Stacey A. Scrivani
                                                Stacey A. Scrivani (DE Bar No. 6129)
                                                STEVENS & LEE, P.C.
                                                919 North Market Street, Suite 1300
                                                Wilmington, DE 19801
                                                (302) 425-3306
                                                Email: sasc@stevenslee.com
John W. Goldschmidt, Jr. (PA Bar No. 55298)       Jeffrey D. Bukowski (PA Bar No. 76102)
Admitted Pro Hac Vice                             Admitted Pro Hac Vice
KENT FRANCHISE LAW GROUP LLP                      STEVENS & LEE, P.C.
620 Freedom Business Center, Suite 105            111 N. Sixth Street
King of Prussia, Pennsylvania 19406               Reading, Pennsylvania 19603-0679
(484) 965-9679                                    (610) 478-2215
Email: JWG@kentfranchiselaw.com                   Email: jdb@stevenslee.com




                                              2
SL1 1637017v1 066249.00009
  Case 1:19-cv-00529-MN Document 42 Filed 04/23/20 Page 3 of 3 PageID #: 666




                                CERTIFICATE OF SERVICE

       I, Stacey A. Scrivani, Esquire, certify that on this date, I served a true and correct copy of

Plaintiff’s Notice of Subsequent Authority in Opposition to Defendants’ Motion for Attorneys’

Fees on Defendants through their below counsel through the Court’s ECF system and by

electronic mail.

John W. Shaw                                       Kenneth J. Sheehan
SHAW KELLER LLP                                    BAKER HOSTETLER LLP
I.M. Pei Building                                  1050 Connecticut Avenue, N.W
1105 North Market Street, 12th Floor               Washington, DC 20036
Wilmington, DE 19801                               Email: ksheehan@bakerlaw.com
Email: jshaw@shawkeller.com,
cal@shawkeller.com

William T. DeVinney
BAKER HOSTETLER LLP
1050 Connecticut Avenue, N.W
Washington, DC 20036
Email: wdevinney@bakerlaw.com




Dated: April 23, 2020                           s/ Stacey A. Scrivani
                                                 Stacey A. Scrivani (DE Bar No. 6129)
                                                 STEVENS & LEE, P.C.
                                                 919 North Market Street, Suite 1300
                                                 Wilmington, DE 19801
                                                 (302) 425-3306
                                                 Email: sasc@stevenslee.com

                                              Attorneys for Plaintiff
                                              Mixing & Mass Transfer Technologies, LLC




SL1 1637017v1 066249.00009
